In the

        United States Court of Appeals
                    For the Seventh Circuit
                        ____________________
No. 18-3737
SHAKA FREEMAN,
                                                      Plaintiff-Appellant,
                                     v.

METROPOLITAN WATER RECLAMATION
DISTRICT OF GREATER CHICAGO,
                                                     Defendant-Appellee.
                        ____________________

           Appeal from the United States District Court for the
             Northern District of Illinois, Eastern Division.
            No. 17 C 4409 — Harry D. Leinenweber, Judge.
                        ____________________

        SUBMITTED MAY 30, 2019 1 — DECIDED JUNE 14, 2019 2
                    ____________________




    1 We have agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments,
and oral argument would not significantly aid the court. FED. R. APP.
P. 34(a)(2)(C).
    2 This opinion was originally issued as a nonprecedential order on
June 3, 2019. The court has decided to re-issue it as a precedential opinion.
2                                                    No. 18-3737

   Before WOOD, Chief Judge, and EASTERBROOK and ROVNER,
Circuit Judges.
    PER CURIAM, Shaka Freeman, an African-American man
who suﬀers from alcoholism, sued the Water Reclamation
District of Greater Chicago, his former employer, for ﬁring
him because of his race and disability. The district court dis-
missed his complaint for failure to state a claim. See FED. R.
CIV. P. 12(b)(6). We conclude, however, that Freeman has
pleaded enough to state his discrimination claims, and so we
vacate the judgment and remand for further proceedings with
respect to those issues. We aﬃrm with respect to Freeman’s
contention that the District ﬁred him pursuant to a policy that
is unlawful under Monell v. Department of Social Services., 436
U.S. 658, 694–95 (1978).
    For purposes of this appeal, we assume the truth of the
allegations in Freeman’s complaint and its attachments.
See Carmody v. Bd. of Trs. of the Univ. of Ill., 747 F.3d 470, 471
(7th Cir. 2014). Freeman began working for the District in
May 2015 as an operator of a treatment plant. The District is a
municipal corporation. See 70 ILCS 2605/1. Freeman’s job in-
volved the collection and transportation of temperature-sen-
sitive water samples across the mile-long plant. Although op-
erators typically transport these samples in District-owned
vehicles, the job description does not require a driver’s li-
cense. In his ﬁrst year, Freeman, like all new hires, was a pro-
bationary worker, employed at will. Id. at 2605/4.11. Once he
completed his ﬁrst year, the District would be able to ﬁre him
only for cause.
    About three months after Freeman was hired, he was ar-
rested for driving under the inﬂuence of alcohol and his li-
cense was suspended for six months. Freeman began seeing a
No. 18-3737                                                    3

substance-abuse counselor for his alcohol problem. As re-
quired by his job contract, he also told the District about the
license suspension and his counseling. To ensure that con-
cerns about his alcohol problem or license suspension did not
interfere with his job, he did three things: (1) he bought a bike
and a cooler to transport samples around the plant, (2) he
asked if he could use a John Deere go-cart, which does not
require a driver’s license on private property, and (3) he ap-
plied for an occupational driving permit from the state that
would permit him to drive a company vehicle while working.
(The state authorized his permit conditional on the District’s
approval, but the District refused to grant his request.) The
District ﬁred Freeman while he was on probation, asserting
“unsatisfactory performance.” Freeman alleges that this ex-
planation is pretextual; the District’s real reason for ﬁring him
he said, was because of his race and because it regarded him
as an alcoholic.
    Freeman sued the District for employment discrimination.
Its path in the district court was a rocky one, and the case pre-
sented some managerial challenges for the district court. At
the outset of the suit, the court recruited an attorney to repre-
sent Freeman. That relationship broke down and the attorney
was excused; three additional attorneys followed. Each one
moved to withdraw because of disagreements with Freeman
about litigation strategy. Second, while proceeding pro se,
Freeman ﬁled three sprawling amended complaints, each
over 70 pages. On the District’s motions, the judge dismissed
two of these ﬁlings for failure to comply with the requirement
under Federal Rule of Civil Procedure 8(a) calling for a “short
and plain statement of the claim.” Freeman withdrew the
third iteration.
4                                                     No. 18-3737

    His operative complaint—the fourth amended version—
raises claims of race and disability discrimination and of re-
taliation, in violation of 42 U.S.C. §§ 1981, 1983, Title VII of the
Civil Rights Act of 1964, id. § 2000e-2, and the Americans with
Disabilities Act, id. at § 12112. He alleges that the District ﬁred
him “due to his race” (African-American) and “disability” (al-
coholism). He next asserts that the District failed reasonably
to accommodate his alcoholism by refusing to let him travel
around the grounds of the plant without using a car. He also
accuses the District of retaliating against him by ﬁring him af-
ter he sought reasonable accommodations. Finally, he alleges
that the District ﬁred him under an unconstitutional policy.
    The district court dismissed Freeman’s complaint with
prejudice for failure to state a claim. Its opinion began with
Freeman’s assertion that the District ﬁred him because of his
alcoholism. The court reasoned that Freeman pleaded neither
that his alcoholism caused “substantial limitations” to major
life activities nor that it caused his ﬁring. Next, the court said,
Freeman’s retaliation and reasonable-accommodations claims
failed because he had requested accommodations only for his
license suspension, not his alcoholism. Turning to Freeman’s
race-discrimination claims under § 1983 and Title VII, the
court ruled that Freeman “fail[ed] to plead the ﬁnal ele-
ment”—that he was treated less favorably than at least one
colleague who was not African-American. Freeman had no
claim under § 1981 because, the court explained, that statute
generally does not allow a private right of action against pub-
lic actors. Finally, the court concluded that Freeman had not
stated a “policy” claim under Monell because he had not iden-
tiﬁed the policy or practice that he challenged.
No. 18-3737                                                    5

    On appeal Freeman (still acting pro se) contends that his
complaint suﬃciently states each of his claims. He argues that
the district court erroneously “judg[ed] the truth of [his] fac-
tual allegations,” including his allegation that the District’s
decision to ﬁre him for “unsatisfactory performance” was pre-
textual.
    We conclude that the district court erred by demanding
too much speciﬁcity in Freeman’s complaint. A plaintiﬀ alleg-
ing race discrimination need not allege each evidentiary ele-
ment of a legal theory to survive a motion to dismiss.
Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 510–14 (2002); Ta-
mayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). Rather,
to proceed against the District under § 1983 or Title VII, Free-
man needed only to allege—as he did here—that the District
ﬁred him because of his race. Tamayo, 526 F.3d at 1084; see also
Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir. 1998) (“‘I was
turned down for a job because of my race’ is all a complaint
has to say.”). His failure to plead the evidentiary element
about comparable coworkers, therefore, is not fatal.
    Similarly, Freeman has stated a claim for disability and re-
taliation claims under the ADA. The general rule in federal
court calls only for notice pleading, see Erickson v. Pardus,
551 U.S. 89, 93 (2007), but some theories of recovery require
more detail than others in order to give the required notice.
That is why we noted in Tate v. SCR Medical Transportation, 809
F.3d 343, 345 (7th Cir. 2015), that a plaintiﬀ advancing a claim
under the ADA must allege that he is disabled but, with or
without reasonable accommodation, can still do the job. Nor-
mally he also must allege what exactly makes him disabled.
   The district court here faulted Freeman for not alleging
that his alcoholism substantially limits a major life activity.
6                                                    No. 18-3737

See Tate, 809 F.3d at 345–46. But we read Freeman’s complaint
as alleging that the District regarded him as an alcoholic,
see 42 U.S.C. § 12102(1)(C), because of his suspended license
for driving under the inﬂuence of alcohol, and then it con-
cluded from his suspension that his alcoholism impaired his
ability to work at any job that involves safely moving items
across a facility. Because that activity includes a broad class of
work, a jury could conclude that it is a major life activity.
See 29 C.F.R. § 1630.2(i)(1); Miller v. Ill. Dept. of Transp.,
643 F.3d 190, 195–97 (7th Cir. 2011). Freeman also alleged that
he could fulﬁll his duties with a reasonable accommodation
(bike, John Deere cart, or occupational permit), but that the
District ﬁred him anyway “due to” his alcoholism and his re-
quest to accommodate his condition. These allegations state
claims for disability discrimination and retaliation.
See 42 U.S.C. § 12102(1)(C); Gogos v. AMS Mech. Sys., Inc.,
737 F.3d 1170, 1172–73 (7th Cir. 2013).
    We emphasize that we are holding only that these allega-
tions suﬃce to initiate Freeman’s litigation. Later proceedings
will determine whether he can prove them. For example, as
the district court anticipated, Freeman will need to prove that
his disability and his request for an accommodation, as op-
posed to the suspension of his driver’s license (which he al-
leges he is not required to have for the job), motivated his dis-
charge. We have recognized that alcoholism does not “cause”
a license suspension for driving under the inﬂuence of alco-
hol, and so a sincere reliance on an employee’s license suspen-
sion may justify an adverse employment action. Despears
v. Milwaukee Cty., 63 F.3d 635, 636–37 (7th Cir. 1995). But for
now his allegations say enough.
No. 18-3737                                                    7

     That brings us to Freeman’s contention that his allegation
that a District “policy” caused his discharge should also have
passed muster. To succeed on this type of claim under § 1983,
he had to allege that a District policy, custom, or act by a ﬁnal
decisionmaker caused him to suﬀer a constitutional injury.
Monell, 436 U.S. at 694–95; Spiegel v. McClintic, 916 F.3d 611,
617 (7th Cir. 2019). (The same is true for his discrimination
claim under § 1981; that law does not create a private right of
action against public bodies unless the plaintiﬀ has raised Mo-
nell allegations. See Campbell v. Forest Preserve Dist. of Cook
Cty., 752 F.3d 665, 667, 669 (7th Cir. 2014).) Freeman alleges
that the District disproportionately ﬁres probationary em-
ployees who are African-American. But Freeman does not al-
lege whether the policy is to treat African-Americans dispar-
ately or that the District’s probation powers have a disparate
impact on them. The legal consequences are diﬀerent.
See Lewis v. City of Chicago, 560 U.S. 205, 214–15 (2010) (ex-
plaining that disparate-treatment claims require showing of
intent, but disparate-impact claims do not). Because the dis-
trict court recruited four attorneys to assist Freeman with
pleading this claim adequately, and he had four opportunities
to amend his complaint to do so and yet never did, we see no
abuse of discretion in the dismissal of this claim without ad-
ditional leave to amend. See FED. R. CIV. P. 15(a)(2); Lee v. Ne.
Ill. Reg’l Commuter R.R., 912 F.3d 1049, 1052–53 (7th Cir. 2019).
    This leaves one ﬁnal matter. Mindful of the case-manage-
ment diﬃculties to which we alluded earlier, we have consid-
ered whether we should aﬃrm the district court’s dismissal
on another ground: Freeman’s arguable failure, even in his
fourth and operative complaint, to comply with Rule 8(a)’s
requirement of brevity and clarity. See Bennett, 153 F.3d
at 518. But because Freeman’s complaint—though
8                                                 No. 18-3737

unwieldy—adequately states his claims, we and the district
court may ignore the excess in his complaint. Id.
    We thus VACATE the judgment and REMAND for further
proceedings with respect to Freeman’s race and disability dis-
crimination claims. We AFFIRM with respect to his Monell
claim.